Honorable William Clay Brazil Prosecuting Attorney 1008 Front Street Conway, Arkansas 72032
Dear Mr. Brazil:
This is in response to your inquiry wherein you submitted the following:
   1. Does the law require any particular procedure in regard to party affiliation for the selection of Judges and Clerks, that is, does it make any difference what party a Judge or Clerk is in if they are all properly selected by the Election Commission.
   2. Does it make any difference in the selection process whether the election is going to be held by machine or on paper ballots.
Ark. Stat. Ann. 3-506(d)(e) supplies the procedure to be used in the selection of Judges and Clerks in General Elections.  Sub Section (e) applies where voting machines are used.
This opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.